Green J.
delivered the opinion of,the court.
Conrad brought an action of trespass quart clausum freS^ against Darden; pleas, liberum tenementum, not guilty, and issue.
On the trial, the plaintiff produced a deed from the sheriff of Robertson county, purporting to be founded on a sale for the taxes. There was no proof that any taxes had been laid, nor does it appear that the land lay in Robertson county, and the deeds recite the sale made in July. For these and other reasons the court rejected the plaintiff’s evidence. Verdict for defendant, and writ of error to this court.
The circuit court properly rejected the evidence. To give the court jurisdiction, it should appear that the land was situate in the county. The sale was on a day not authorized by law. The act of 1819, ch. 53, sec. 5, provides for the sale on the first Monday in November, as had been provided by the act of 1809, ch. 31, sec, 5.
The sale at the time being unauthorized, the deed was void. It is deemed needless to go further into objections; the plaintiff has made out no right.
Judgment affirmed,